Opinion by
President Judge Crumlish, Jr.,
Bruder appeals an Unemployment Compensation Board .of Review order affirming a referee’s denial of benefits. We affirm.
Bruder left work after an altercation with his employer over Bruder’s off-hours business activities. The referee found that Bruder had voluntarily quit under Section 402(b).1 The Board affirmed the referee.
Bruder contends that he was fired. In a “voluntary quit” case, the burden of proving a right to unemployment compensation rests with the claimant. Walker v. Unemployment Compensation Board of Review, 27 Pa. Commonwealth Ct. 522, 367 A.2d 366 (1976). The referee is the arbiter of credibility. Winder v. Unemployment Compensation Board of Review, 64 Pa. Commonwealth Ct. 339, 439 A.2d 1344 (1982). In that capacity, he concluded that Bruder had not met his burden.
When the burdened party below has not met that burden, our scope of review is limited to determining *11whether the Board’s fact findings are consistent with each other, and with the legal conclusions, and whether such findings can be sustained without capricious disregard of competent evidence.2 Helsel v. Unemployment Compensation Board of Review, 54 Pa. Commonwealth Ct. 320, 323, 421 A.2d 496, 498 (1980). We must examine the testimony in the light most favorable to the party who prevailed below, Taylor v. Unemployment Compensation Board of Review, 474 Pa. 351, 355, 378 A.2d 829, 831 (1977). We find that no evidence was capriciously disregarded below.
Affirmed.
Order
The Unemployment Compensation Board of Review Order No. B-188262, dated October 2, 1980, is hereby affirmed.

 Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(b).


 “Capricious disregard” has been defined as the deliberate disregard of competent testimony which one of ordinary intelligence could not possibly have avoided in reaching the result. Houff Transfer, Inc. v. Unemployment Compensation Board of Review, 40 Pa. Commonwealth Ct. 238, 241, 397 A.2d 42, 44 (1979).